Per curiam.
In Docket No. 135, the State Bar of Georgia, by formal complaint, charged that Sheplock had received the sum of $875 from one client in connection with an employment matter, had failed to take any action on his behalf, had failed to communicate with his client, and had refused to refund any portion of the money thus received. In Docket No. 147, a similar formal complaint alleged that Sheplock had received from another client, also in connection with an employment matter, another sum of money; that he had taken no action on his client’s behalf; had failed to communicate with him; and had failed to refund any portion of the sums thus paid. After initial answer, Sheplock filed motions in each case for voluntary discipline in the form of a reprimand. The Special Master found, as to both cases, that Sheplock had abandoned his clients in matters entrusted to him in violation of Standard 44 of Bar Rule 4-102, and failed to refund fees paid for work never completed in violation of Standard 23 of Bar Rule 4-102. The Special Master declined to make a recommendation as to discipline, whereupon the State Disciplinary Board recommended that Sheplock be suspended from the practice of law, in each case, for a period of one year, the said suspensions to run consecutively.
Because of certain unusual and protracted procedural aspects of these cases, the recommendation of the State Disciplinary Board will not be followed. It is now directed that Sheplock shall receive a sepa*294rate public reprimand for each one of the two cases before us, and, further, that he shall be suspended from the practice of law until such time as the State Disciplinary Board shall determine that all sums received by him from his former clients, as reflected in these two cases, shall have been refunded in full.
Decided September 7, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Clifford Oxford, for Sheplock.

All the Justices concur.